     Case 3:18-cv-00296-MMD-CLB Document 207 Filed 08/12/20 Page 1 of 5



 1    Rory T. Kay (NSBN 12416)
      MCDONALD CARANO LLP
 2    2300 West Sahara Avenue, Suite 1200
      Las Vegas, NV 89102
 3    Telephone: (702) 873-4100
      Facsimile: (702) 873-9996
 4
      QUINN EMANUEL URQUHART & SULLIVAN, LLP
 5    Alex Spiro (admitted pro hac vice)
        alexspiro@quinnemanuel.com
 6    51 Madison Avenue, 22nd Floor
      New York, New York 10010
 7    Telephone: (212) 849-7000

 8    QUINN EMANUEL URQUHART & SULLIVAN, LLP
      Michael T. Lifrak (admitted pro hac vice)
 9      michaellifrak@quinnemanuel.com
      Jeanine M. Zalduendo (admitted pro hac vice)
10      jeaninezalduendo@quinnemanuel.com
      Aubrey Jones (admitted pro hac vice)
11      aubreyjones@quinnemanuel.com
      865 South Figueroa Street, 10th Floor
12    Los Angeles, California 90017-2543
      Telephone: (213) 443-3000
13
      Attorneys for Plaintiff/Counter Defendant
14    TESLA, INC.

15
                                 UNITED STATES DISTRICT COURT
16
                                          DISTRICT OF NEVADA
17

18
       TESLA, INC.,                                Case No. 3:18-cv-00296-MMD-CLB
19
                             Plaintiff,            TESLA, INC.’S RENEWED
20     v.                                          EMERGENCY MOTION FOR AN
                                                   ORDER TO SHOW CAUSE
21     MARTIN TRIPP,                               REGARDING CIVIL CONTEMPT AND
                                                   CASE-TERMINATING SANCTIONS
22                           Defendant.            UNDER F.R.C.P. 37(B)

23

24     AND RELATED COUNTERCLAIMS
25

26

27

28
     Case 3:18-cv-00296-MMD-CLB Document 207 Filed 08/12/20 Page 2 of 5



 1           Pursuant to Local Rules 7-4 and IA 11-8, and FRCP 37(b), Tesla, Inc., again moves this

 2    Court on an emergency basis for an Order advancing the hearing on the Order to Show Cause why

 3    the Court should not (a) hold Defendant Martin Tripp in civil contempt for violation of the Court’s

 4    Protective Order and August 11, 2020 Order; and (b) issue sanctions pursuant to FRCP 37(b),

 5    including (1) dismissing Mr. Tripp’s Counterclaim (ECF No. 25), (2) striking Mr. Tripp’s Motion

 6    for Summary Judgment (ECF No. 154), (3) ordering payment of Tesla’s attorney’s fees in bringing

 7    these Emergency Motions (which will exceed $25,000), and (4) any other appropriate sanctions

 8    under 37(b) for Mr. Tripp’s willful defiance of the Protective Order and August 11, 2020 Order.

 9           Tesla moves for this emergency relief under Local Rule 7-4 because, as discussed in its

10    Memorandum of Points and Authorities, after the Court’s order on August 11, 2020, Mr. Tripp

11    responded by reposting links to Tesla’s confidential documents, deposition transcripts and filings

12    in this case (despite them being protected by the Court’s Protective Order)– all while making it

13    clear that he was doing so purposely to defy the Court. Tesla has met and conferred with Tripp’s

14    counsel regarding this Motion, as required under Local Rule 7-4.

15           This Motion is made pursuant to this Notice of Motion and Motion, the Declaration of

16    Jeanine Zalduendo, the files and records in this action, and any such additional argument or

17    materials as may be submitted to the Court before the time of the decision in this matter.

18           DATED this 12th day of August, 2020.

19                                                 QUINN EMANUEL URQUHART &
                                                   SULLIVAN, LLP
20
                                                   By: /s/ Alex Spiro
21
                                                      Alex Spiro
22                                                    51 Madison Avenue, 22nd Floor
                                                      New York, New York 10010
23
                                                       Rory T. Kay (NSBN 12416)
24                                                     MCDONALD CARANO LLP
                                                       2300 West Sahara Avenue, Suite 1200
25                                                     Las Vegas, NV 89102

26                                                     Attorneys for Plaintiff/Counter-Defendant
                                                       TESLA, INC.
27

28


                                                    Page 1
     Case 3:18-cv-00296-MMD-CLB Document 207 Filed 08/12/20 Page 3 of 5



 1                        MEMORANDUM OF POINTS AND AUTHORITIES

 2           On the afternoon of August 11, 2020, this Court issued an Order (ECF No. 205) enforcing

 3    the Protective Order (ECF No. 44) and directing Defendant Martin Tripp to immediately cease

 4    the dissemination of Tesla’s confidential and “Attorneys’ Eyes Only” information, in all forms

 5    through any means. Within hours thereof, Tripp returned to Twitter, in brazen defiance of the

 6    Court’s Orders, to re-release his entire case file, including thousands of Tesla’s confidential

 7    materials. Tripp’s words and actions speak for themselves. He has no intention of heeding the

 8    Court’s Orders, no respect for the Court, and no respect for the rule of law. Specifically, Tripp

 9    has stated the following on Twitter in the last 24-hours:

10          “In the spirit of F-YOUs to and the 'judge' I once again give to you the entire data dump.
             Have at it. It doesn't come down this time until they force it down: [link omitted]”
11
            “So, if you have kept up with this thread, here's what I have to say: judge baldwin, you can
12           take your rule of law and shove it up your ass. Impose your sanctions on me, come after
             me, extradite me. Do whatever you think is necessary for you to do, to cave to a bully
13
             billionaire.”
14          “judge Baldwin, how do you feel about tesla lying to investors regarding public safety,
             investor money fraud, internal fraud, and smearing multiple people? I say to you: Go fuck
15
             yourself.”
16          “I was planning to write my response to the judge today, but ultimately there is NOTHING
             I can say or do that is going to justify TO THEM that producing all the evidence I've laid
17
             out before the public, is not breaking their little ‘protective order’. So yes...”
18          “So yes… I've broken their 'protective order', ignored tesla's 'nda'. But you know what?
19           Other companies I have been at, I have signed NDAs with and have NEVER released any
             information about them, nor have I really even discussed, with the exception of job
20           interviews, etc... So I’m not prone to just breaking agreements every day. Well, you can
             say that I broke my litigation financing agreement, as well as agreements I had with legal
21
             counsel. Well, that comes with the territory of needing to get VALID, TRUTHFUL
22           information out to the masses…”
23          “I do not respect the American judicial system, I do not respect it.”
            “Now the judge, who replaced another (3rd time?), claims that if I break her 'rule' they
24           may elect to strike my counter-claim? How unreal is this?! The due process here is totally
25           broken. The rule of law is exactly that; to RULE. With no regard for the actual victims...”

26    (Supplemental Declaration of Jeanine Zalduendo, (“Supp. Zalduendo Decl.”), Exhibits 15-17.)
27           Presently located in Hungary, Tripp believes himself to be beyond the reach of the Courts
28    of the United States. He has made clear that his harassment of Tesla will continue, apparently

                                                    Page 2
     Case 3:18-cv-00296-MMD-CLB Document 207 Filed 08/12/20 Page 4 of 5



 1    notwithstanding any action by this Court.       Given these extraordinary circumstances, Tesla

 2    respectfully requests that the Court advance the hearing on the Order to Show Cause from October

 3    5, 2020, to Friday, August 14, 2020 or as soon thereafter as this Court’s schedule permits. Indeed,

 4    Tripp admits that he has “nothing” to say in response. (Id.at Ex. 17.)

 5           At such time, Tesla requests that Tripp be sanctioned for the violation of these Orders to

 6    the full extent permitted under F.R.C.P. 37(b), including by dismissing Tripp’s Counterclaim with

 7    prejudice (ECF No. 25), striking Tripp’s Motion for Summary Judgment (ECF No. 154), and

 8    awarding Tesla its attorneys’ fees for bringing these Emergency Motions. Tripp should not be

 9    allowed to flout the Court’s orders while seeking affirmative relief from it.

10           In addition, Tesla requests that Tripp be held in civil contempt for violation of the

11    Protective Order and the Court’s August 11, 2020 Order. See Fed.R.Civ.P. 37(b)(2)(A)(vii)

12    (“treating as contempt of court the failure to obey any [discovery] order”); L.R. IA 11-8(e) (“The

13    court may, after notice and an opportunity to be heard, impose any and all appropriate sanctions

14    on an attorney or party who fails to comply with any order of this court.”); Spallone v. United

15    States, 493 U.S. 265, 276 (1990) (“courts have inherent power to enforce compliance with their

16    lawful orders through civil contempt.”) (citation omitted).

17           Finally, if Tripp continues to violate the Court’s order, Tesla requests that the Court issue

18    a warrant for Tripp’s arrest. “A fine and imprisonment can be imposed for civil contempt by

19    serving ‘as coercive sanctions to compel the contemnor to do what the law made it his duty to

20    do.’” Mankel v. Government Employees Insurance Company, 2017 WL 3234382 at *2 (D. Nev.

21    2017) (noting that “The court has broad contempt powers to punish by fine or imprisonment those

22    who disobey or resist court orders, see 18 U.S.C. § 401, and the court has broad discretion in

23    determining whether and to what extent it should exercise its contempt powers.”) (citations

24    omitted); see also United States v. Dilullo, 2008 WL 11453712, at *2 (D. Nev. June 25, 2008)

25    (because defendant “established a pattern of failing to comply with this Court's orders” the Court

26    believed it was “unlikely that monetary sanctions alone would coerce his compliance” and therefor

27    threatened issuance of bench order if defendant didn’t comply within time period.).

28


                                                    Page 3
     Case 3:18-cv-00296-MMD-CLB Document 207 Filed 08/12/20 Page 5 of 5



 1                                            CONCLUSION

 2           Tesla respectfully requests that the Court enter an Order advancing the hearing on the

 3    Order to Show Cause why the Court should not (a) hold Defendant Martin Tripp in civil contempt

 4    for violation of the Court’s Protective Order and August 11, 2020 Order; and (b) issue sanctions

 5    pursuant to FRCP 37(b), including (1) dismissing Mr. Tripp’s Counterclaim (ECF No. 25) (2)

 6    striking Mr. Tripp’s Motion for Summary Judgment (ECF No. 154); (3) ordering payment of

 7    Tesla’s attorney’s fees in bringing these Emergency Motions (which will exceed $25,000); and

 8    (4) any other appropriate sanctions under 37(b) for Mr. Tripp’s willful defiance of the Protective

 9    Order and August 11, 2020 Order.

10           DATED this 12th day of August, 2020.

11                                                 QUINN EMANUEL URQUHART &
                                                   SULLIVAN, LLP
12
                                                   By: /s/ Alex Spiro
13
                                                      Alex Spiro
14                                                    51 Madison Avenue, 22nd Floor
                                                      New York, New York 10010
15
                                                       Rory T. Kay (NSBN 12416)
16                                                     MCDONALD CARANO LLP
                                                       2300 West Sahara Avenue, Suite 1200
17                                                     Las Vegas, NV 89102

18                                                     Attorneys for Plaintiff/Counter-Defendant
                                                       TESLA, INC.
19

20

21

22

23

24

25

26

27

28


                                                   Page 4
